EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings were received on 8/19/2022.  These drawings are acceptable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Feigin on 8/30/2022.

The claims have been amended as follows: 

In claim 7, line 1 “claim 1” has been replaced with --claim 2--. 
In claim 11, line 1, “claim 1” has been replaced with --claim 2--. 
The above changes have been made so that claims 7 and 11 do not depend from a canceled claim. 
In claim 11, “claiming” has been replaced with --clamping--. 
The above change has been made to correct an editorial error. 



The following is an examiner’s statement of reasons for allowance:
Claims 1-11 have been allowed primarily for the L-shaped front scraper plate attached to said handle and extending outward therefrom with a bent end opposite said handle; an J-shaped rear spring plate attached to said handle by way of a pivot screw and a compression spring, wherein said pivot screw allows said J-shaped rear spring plate to pivot relative to said handle, said pivoting limited by said compression spring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 30, 2022